Title: To James Madison from William Stackpole, 8 March 1808
From: Stackpole, William
To: Madison, James



NewYork March 8. 1808

Under the necessity of proceeding from hence directly to Boston, the place of my residence, I avail myself of the first moment of my arrival, agreeably to the desire of his Excellency Mr. Pinckney, Minister at the Court of St. James, to transmit to Your Excellency, by mail, the dispatches (Nos. 1 to 6 inclusive,) with which that gentleman has honoured me.
I regret exceedingly that the circumstance of the ship, in which I took passage, having sprung a leak, so as to render it necessary to stop at Fayal inorder to repair, has kept them back so much longer than had been anticipated.  I hope, & trust, that no additional accident will intervene to prevent their duly coming to hand.
As the Consul at Fayal, Mr. Dabney, owing to the sickness of his family, was unable to communicate to Your Excellency the change, which have recently occurred at the Azores; and, as it is presumed that no political event, at this crisis, however it may be unimportant in comparison with those which have, latterly, succeeded each other so rapidly on the continent of Europe, is wholly without interest, I take the liberty to inform your Excellency that when I left Fayal (Jany. 30) the Azores were considered to be under the direction and entire control of the English, though they had not actually taken formal possession of them.
About a week previously an English line of battle-ship, the Elizabeth, appeared off there, & landed a Mr. Purvis with a letter from the Captain (Curzon) to the British Consul, accompanied by others from the Govr. Genl. of the Islands, at Tercera, where she had previously touched, to the Sub. Governor.  The Consul; whose letter I saw, was requested "to deliver those addressed to the Sub-Governor, without delay, as they related to the conduct to be observed by the people of the Islands towards the English & their enemies, in consequence of orders from Sir Sydney Smith," from whose squadron the ship was dispatched.
A considerable fleet, has been frequently seen off the Azores since the Elizabeth passed.  As they are considered to be the natural granary, not only for Lisbon but Madeira, which is occupied by two thousand British troops, it is supposed to have on board the residue of the five thousand which were sent there, and that they are destined to be landed on the three principal Islands; (Tercera, St. Michaels and Fayal) if, upon examination, they be found sufficiently important to warrant the expence which must annually be incurred for their maintenance.
It is not attempted to veil the authority of the English.  Indeed it was observed by the Governor that a particular arrangement, of which we were speaking, was by the direction of Sir Sydney Smith.  The French and Spanish Consuls, on the day after the arrival of Mr. Purvis, were obliged, each, formally, to surrender his exequatur.  Being Portuguese they are allowed to continue in Fayal on their engaging no longer to consider themselves representatives or agents of France or Spain.
Mr. Purvis, from the first moment of his landing until I came away, was occupied in obtaining information of the population, produce, soil, military establishments &c of the different Islands; but especially in ascertaining, as there is no good harbour at any of them, if a bason can be formed at Fayal, and what the necessary works would probably cost.  It is already decided upon to establish a hospital for the English marine at Tercera or Fayal.  In all likelihood a preference will be given to the latter place.
It is the opinion of many at Fayal, and particularly of the British Consul, that these Islands, as well as Madeira, have been ceded to the English by the Prince of Portugal as a compensation for their assistance when he was leaving the continent for Brazil.
I beg leave to observe that Mr. Dabney desired I would mention to Your Excellency the distressed situation of his family from sickness, as an apology, which he hopes will be received, for not writing.  I pray your Excellency to accept the assurances of the respectful consideration & esteem, with which I have the honour to be, Your Excellency’s most obedient & hum Servant

Wm. Stackpole

